Citation Nr: 0703786	
Decision Date: 02/06/07    Archive Date: 02/14/07

DOCKET NO.  05-09-544	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUES

1.	Whether new and material evidence was received to reopen 
a claim of entitlement to service connection for a right 
knee disorder and, if so, whether the reopened claim 
should be granted.

2.	Entitlement to service connection for a left knee 
disorder.

3.	Entitlement to service connection for a pulmonary 
disorder.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel


INTRODUCTION

The veteran was honorably discharged from active military 
service in the United States Navy from May 25th to June 22nd 
1973, and in the United States Army from July 25th to 
September 28th 1973.  His military service from August 1979 
to May 1980 was voided due to fraudulent enlistment.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Providence, 
Rhode Island.

In November 2006, the veteran, sitting at the RO, testified 
during a hearing conducted via video conference with the 
undersigned Veterans Law Judge, sitting at the Board's main 
office in Washington, D.C.

The Board notes that an unappealed March 1974 rating decision 
denied service connection for a right knee disorder.  Then, 
in an August 2004 rating decision, the RO reopened the 
previously denied claim and then denied it on the merits, 
from which the veteran appealed.  However, before the Board 
may reopen a previously denied claim, it must conduct an 
independent review of the evidence to determine whether new 
and material evidence has been submitted sufficient to reopen 
a prior final decision.  See Barnett v. Brown, 8 Vet. App. 1 
(1995), aff'd, 83 F.3d 1380 (Fed.Cir. 1996).  Furthermore, if 
the Board finds that new and material evidence has not been 
submitted, it is unlawful for the Board to reopen the claim.  
See McGinnis v. Brown, 4 Vet. App. 239, 244 (1993).  
Consequently, the first issue that must be addressed by the 
Board is whether the previously denied claim for service 
connection for a right knee disorder ought to be reopened.  
38 U.S.C.A. § 5108 (West 2002).

Finally, in August 1995 and September 2003 written 
statements, the veteran raised a claim for service connection 
for a back disorder.  Although the RO provided the veteran 
with a September 2003 development letter that acknowledged 
its receipt of the claim, it does not appear that the RO has 
yet considered the matter.  As such, the veteran's claim for 
service connection for a back disorder is referred to the RO 
for appropriate development and adjudication.

The issues of entitlement to service connection for left and 
right knee disorders are addressed in the REMAND portion of 
the decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.	An unappealed March 1974 rating decision denied the 
veteran's claim for service connection for a right knee 
disorder on the basis that the there was no medical 
evidence of aggravation of the pre-existing right knee 
disorder; the veteran was notified of the RO's action 
but did not appeal.

2.	The evidence added to the record since the RO's March 
1974 rating decision that denied the veteran's claim for 
service connection for a right knee disorder is not 
cumulative and redundant, was not previously on file, 
and raises a reasonable possibility of substantiating 
the claim.

3.	The objective and probative medical evidence of record 
preponderates against a finding that the veteran has a 
currently diagnosed pulmonary disorder related to his 
periods of honorable active service.


CONCLUSIONS OF LAW

1.  Evidence received since the March 1974 unappealed RO 
decision that denied the veteran's claim for service 
connection for a right knee disorder is new and material, and 
the claim for service connection for a right knee disorder is 
reopened.  38 U.S.C.A. §§ 5103-5103A, 5107, 5108, 7105 (West 
2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.156(a) 3.159 
(2006).

2.  A pulmonary disorder was not incurred during active 
military service.  38 U.S.C.A. §§ 1110, 5103-5103A, 5107 
(West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.159, 3.303 
(2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.	Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2006).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2005); 
38 C.F.R. § 3.159(b) (2006); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  Proper VCAA notice must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide; 
and (4) must ask the claimant to provide any evidence in his 
possession that pertains to the claim, in accordance with 
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F. 3d. 1328 (Fed. Cir. 2006), aff'd Mayfield v. 
Nicholson, No. 02-1077 (U.S. Vet. App. December 21, 2006). 

In the Mayfield case, the United States Court of Appeals for 
Veterans Claims (hereinafter referred to as "the Court") 
addressed the meaning of prejudicial error (38 U.S.C.A. 
§ 7261(b)), what burden each party bears with regard to the 
Court's taking due account of the rule of prejudicial error, 
and the application of prejudicial error in the context of 
the VCAA duty-to-notify (38 U.S.C.A. § 5103(a)).

Considering the decisions of the Court in Pelegrini and 
Mayfield and the opinion of the General Counsel, the Board 
finds that the requirements of the VCAA have been satisfied 
in this matter, as discussed below.  

Also, during the pendency of this appeal, on March 3, 2006, 
the Court issued a decision in the consolidated appeal of 
Dingess v. Nicholson, 19 Vet. App. 473 (2006) that held that 
the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) applied to all five elements of a 
service connection claim.  Id.  However, in a March 2006 
letter, the RO provided the veteran with notice consistent 
with the Court's holding in Dingess.  Further, the veteran's 
claim for service connection for pulmonary disorder is being 
denied, no disability rating or effective date will be 
assigned and, as set forth below, there can be no possibility 
of prejudice to the veteran.  As set forth herein, no 
additional notice or development is indicated in the 
veteran's claims. 

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
Although the notice was provided to the appellant after the 
initial adjudication, the appellant has not been prejudiced 
thereby.  The content of the notice provided to the appellant 
fully complied with the requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  Not 
only has the appellant been provided with every opportunity 
to submit evidence and argument in support of his claim and 
to respond to VA notices, but the actions taken by VA have 
essentially cured the error in the timing of notice.  
Further, the Board finds that the purpose behind the notice 
requirement has been satisfied because the appellant has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claims.  For these reasons, it is 
not prejudicial to the appellant for the Board to proceed to 
finally decide this appeal.  

In September 2003 and December 2004 letters, the RO informed 
the appellant of its duty to assist him in substantiating him 
claims under the VCAA and the effect of this duty upon him 
claim.  In addition, the appellant was advised, by virtue of 
a detailed August 2004 rating action of the pertinent law, 
and what the evidence must show in order to substantiate his 
claims.  We therefore conclude that appropriate notice has 
been given in this case.  

The Board is aware of the Federal Circuit Court's holding in 
Mayfield, supra concerning using post decisional documents.  
The use of the August 2004 rating decision as an instrument 
of notice in this case is cured by the subsequent de novo 
review by the February 2005 SOC.

The Board concludes that the notifications received by the 
appellant adequately complied with the VCAA and subsequent 
interpretive authority, and that he has not been prejudiced 
in any way by the notice and assistance provided by the RO.  
See Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993); 
VAOPGCPREC 16-92 (57 Fed. Reg. 49,747 (1992)).  Likewise, it 
appears that all obtainable evidence identified by the 
appellant relative to his claims has been obtained and 
associated with the claims file, and that neither he nor his 
representative has identified any other pertinent evidence, 
not already of record, which would need to be obtained for a 
fair disposition of this appeal.  Thus, for these reasons, 
any failure in the timing or language of VCAA notice by the 
RO constituted harmless error.  Thus, the Board may proceed 
without prejudice to the appellant

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

II. New and Material Evidence to Reopen A Claim for Service 
Connection for a Right Knee Disorder

The RO, in a March 1974 determination, denied the veteran's 
claim for service connection for a right knee disorder.  The 
RO found at that time that there was no evidence that the 
veteran's pre-existing right knee disorder was aggravated in 
service.  The veteran, after notice, did not perfect an 
appeal as to the RO's decision, and it became final.

The evidence of record at the time of the RO's March 1974 
rating decision that denied service connection for a right 
knee disorder included the veteran's service medical records.  
Service medical records for the veteran's initial period of 
active service, from May to June 1972, indicate that on a 
report of medical history completed when he was examined for 
entry into service in May 1972, the veteran reported that he 
was in good health.  When examined that day, a knee disorder 
was not noted and the veteran was found qualified for active 
service.  

On June 7th, the veteran was seen in the clinic with 
complaints of weakness in the knees that gave out and were 
sore, with prolonged standing and walking.  A history of 
trick knees was noted.  The veteran was referred to the 
orthopedic clinic and it was noted he claimed his knee pain 
existed prior to service with several episodes of effusion.  
Physical findings were unremarkable except for pain on 
patellar compression.  Upon orthopedic examination it was 
noted that at age 14, the veteran had basketball knee that 
would collapse.  The veteran had symptomatic chondromalacia 
patellae, worse on the right.  He had right effusions, about 
once a year that required arthrocentesis in 1969.  Physical 
examination showed patellofemoral crepitus, right only and he 
was recommended for discharge.  

A June 1972 medical evaluation board (MEB) report reflects 
that the veteran had chondromalacia patellae that existed 
prior to service.

Service medical records for the veteran's second period of 
active service, from July to September 1973, indicate that, 
in August 1973, the veteran was seen for complaints of 
longstanding right knee problems, with a trick kneecap since 
age 12.  It was noted that his knee was aspirated four times 
in the past with red fluid removed from the joint.  He was on 
his first day of basic training and unable to run and keep up 
with the troops because of pain.  On examination, there was 
no effusion; and ligaments were intact, but patellar 
suspension was lax with clinical subluxing of the right 
patella.  There was marked tenderness over the lateral aspect 
of the patella articular surface.  X-rays were unremarkable.  
The diagnosis was dislocating right patella that existed 
prior to service.

On an August 1973 report of medical history completed in 
conjunction with a MEB report, the veteran reported that he 
was treated at Rhode Island Hospital about 12 years earlier 
and was diagnosed with right patella recurrent dislocation by 
the U.S. Navy in May 1972.  A September 1973 MEB report 
includes a diagnosis of dislocating right patella that 
existed prior to service.

The March 1974 RO rating decision was final based upon the 
evidence then of record.  However, the claim will be reopened 
if new and material evidence is submitted.  38 U.S.C.A. §§ 
5103A(f), 5108; 38 C.F.R. § 3.156(a).  If the Board 
determines that the evidence is new and material, the case is 
reopened and evaluated in light of all the evidence, both new 
and old.  Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).  
In making this determination, the Board must look at all of 
the evidence submitted since the time that the claim was 
finally disallowed on any basis, not only since the time that 
the claim was last disallowed on the merits.  Evans v. Brown, 
9 Vet. App. 273 (1996).  In the present case, this means that 
the Board must look at all the evidence submitted since the 
March 1974 decision, which was the last final adjudication 
that disallowed the veteran's claim.

Changes to 38 C.F.R. § 3.156(a), which define new and 
material evidence, are effective prospectively for claims 
filed on or after August 29, 2001.  See 66 Fed. Reg. 45,620, 
45,630 (Aug. 29, 2001) (now codified at 38 C.F.R. § 
3.156(a)).  Since the veteran's request to reopen his current 
claim was filed in September 2003, the regulations in effect 
since August 29, 2001 are for application.  Those new 
provisions provide that new evidence means existing evidence 
not previously submitted to agency decision makers.  Material 
evidence means existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New 
and material evidence can be neither cumulative nor redundant 
of evidence of record at the time of the last final denial of 
the claim sought to be reopened, and must raise a reasonable 
opportunity of substantiating the claim.  38 C.F.R. § 3.156.

Nevertheless, to whatever extent the new legislation has 
changed the approach to developing evidence in claims, it has 
not modified the longstanding requirement that a previously 
denied claim may not be reopened and readjudicated unless, 
and until, there has been a finding that new and material 
evidence has been received.

As noted, an application to reopen the veteran's current 
claim was received by the RO in September 2003.  Evidence 
added to the record includes VA medical records, dated from 
2003 to 2006, and the veteran's oral and written statements 
in support of his claim.

The recent VA medical records, including in April 2004, 
reflect a diagnosis of bilateral osteoarthritis of the knees.  
In January 2006, it was noted that the veteran underwent 
arthroscopic surgery on both knees in the early 1990s.

During his November 2006 Board hearing, the veteran denied 
any pre service knee problem and said his knees were in fine 
condition prior to his entry into his first period of 
military duty.  He said that his first knee problem developed 
approximately two weeks before his discharge.

As indicated above, the veteran has asserted that he has a 
right knee disorder and that the disorder had its origin 
during his active service.  His service medical records 
reflect diagnoses of chondromalacia patellae and dislocating 
right patella, that existed prior to service, and more recent 
VA medical records include a diagnosis of osteoarthritis of 
both knees.  He argues that his current right knee disorder 
is related to military service.

The evidence received since the March 1974 RO decision 
consists of VA records, records and the veteran's oral and 
written statements.  The more recent VA medical records, 
including in April 2004, reflect a diagnosis of 
osteoarthritis of the knees, and the veteran's oral testimony 
describes his alleged knee condition when he entered service, 
that he maintains was fine.  That evidence is new, and does 
bear directly on the question of whether the veteran has a 
right knee disorder related to active military service.  In 
the Board's opinion, this evidence provides a more complete 
picture of the veteran's disability and its origin, and, 
thus, is not cumulative or redundant and raises a reasonable 
possibility of substantiating the claim.  As such, it is 
considered new and material and the claim is reopened.

However, the adjudication of the veteran's claim does not end 
with a finding that new and material evidence has been 
submitted, nor is a grant of service connection assured.  
Once a claim is reopened, the VCAA provides that the 
Secretary shall make reasonable efforts to assist a claimant 
in obtaining evidence necessary to substantiate the claimant' 
s claim for benefits, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
See 38 U.S.C.A. § 5103A.  Here, as noted below in the Remand, 
the Board is requesting additional development with respect 
to the underlying claim of service connection for a right 
knee disorder, and will issue a final decision once that 
development is complete, if the case is ultimately returned 
to the Board.

III.	Service Connection for Pulmonary Disorder

A.	Factual Background

Service medical records are totally devoid of any reference 
to a pulmonary disorder.  When examined for entrance into 
service in May 1972, the veteran's lungs and chest were 
normal and he was found qualified for active service.  On a 
report of medical examination completed in August 1973, when 
he was examined at the end of the veteran's second period of 
service, his lungs and chest were again described as normal.

Post service, VA medical records, dated from 2003 to 2006, 
indicate that in 2000 the veteran was diagnosed with sleep 
apnea (according to a July 2004 clinical assessment) but are, 
otherwise, not referable to a diagnosed pulmonary disorder.  
A January 2005 clinical record reveals that examination of 
the veteran's lungs showed distant breath sounds but the 
lungs were clear to auscultation with no wheezing.  Among the 
veteran's active problems noted during 2005 was "[o]other 
dyspnea and respiratory abnor" apparently noted in December 
2004, but a pulmonary disorder was not diagnosed.  A January 
2006 record indicates that the veteran underwent throat 
surgery for sleep apnea in 2000.    

During his November 2006 Board hearing, the veteran testified 
that he was exposed to a gas during his basic training that 
caused his alleged pulmonary disorder.  He reported that 
during that gas training, he wore a gas mask, rushed into a 
building, removed the mask, and then had to find his way out.  
The veteran said that after the training, he experienced 
breathing problems and shortness of breath.

B.	Legal Analysis

Under 38 U.S.C.A. §1110; 38 C.F.R. § 3.303, a veteran is 
entitled to disability compensation for disability resulting 
from personal injury or disease incurred in or aggravated by 
active military service.  

The existence of a current disability is the cornerstone of a 
claim for VA disability compensation.  See Degmetich v. 
Brown, 104 F. 3d 1328 (1997); see also, Gilpin v. West, 155 
F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 144 
(1992).

The veteran has contended that service connection should be 
granted for a pulmonary disorder.  The record demonstrates 
that no pulmonary disorder was found in service or on 
separation from service.  Moreover, on VA medical records 
prepared after the veteran's separation from service, there 
was no showing that the veteran had a diagnosed pulmonary 
disorder.  Furthermore, the veteran has submitted no evidence 
to show that he currently has a diagnosed pulmonary disorder.  
Although the records indicate the veteran has sleep apnea, it 
was diagnosed in 2000, nearly 27 years after the veteran's 
discharge, and has not been medical shown to be related to 
active service.  In short, no medical opinion or other 
medical evidence showing that the veteran currently has a 
diagnosed pulmonary disorder has been presented.  Rabideau v. 
Derwinski, 2 Vet. App. at 143.

The veteran testified to experiencing gas training in service 
with use of a gas mask to which he attributed his alleged 
pulmonary problems that he said included shortness of breath 
and breathing problems.  However, the veteran does not meet 
the burden of presenting evidence as to medical cause and 
effect, or a diagnosis, merely by presenting his own 
statements, because as a layperson he is not competent to 
offer medical opinions.  The Court has made this clear in 
numerous cases.  See, e.g., Espiritu v. Derwinski, 2 Vet. 
App. 492, 495 (1992); see also Routen v. Brown, 10 Vet. App. 
183, 186 (1997) ("a layperson is generally not capable of 
opining on matters requiring medical knowledge"), aff'd sub 
nom. Routen v. West, 142 F.3d 1434 (Fed. Cir. 1998), cert. 
denied, 119 S. Ct. 404 (1998).  There is no evidence showing, 
and the veteran does not assert, that he has had sufficient 
medical training to provide competent medical evidence as to 
the etiology of his claimed pulmonary disorder.

The Board finds a lack of competent medical evidence to 
warrant a favorable decision.  The Board is not permitted to 
engage in speculation as to medical causation issues, but 
"must provide a medical basis other than its own 
unsubstantiated conclusions to support its ultimate 
decision."  Smith v. Brown, 8 Vet. App. 546, 553 (1996).  
Here, the appellant has failed to submit competent medical 
evidence to provide a nexus between any in-service injury or 
disease and the conditions that caused and contributed to his 
currently claimed pulmonary disorder.  The preponderance of 
the evidence is therefore against the appellant's claim of 
entitlement to service connection for a pulmonary disorder.

We have considered the doctrine of reasonable doubt.  Under 
that doctrine, when there is an approximate balance between 
evidence for and against a claim, the evidence is in 
equipoise, there is said to be a reasonable doubt, and the 
benefit of such doubt is given to the claimant.  38 U.S.C.A. 
§ 5107(b); see Schoolman v. West, 12 Vet. App. 307, 310-11 
(1999); 38 C.F.R. § 3.102.  However, when the evidence for 
and against a claim is not in equipoise, then there is a 
preponderance of evidence either for or against the claim, 
there is no reasonable doubt, and the doctrine is 
inapplicable.  Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993).  
Based upon the evidence of record, service connection for a 
pulmonary disorder is not warranted.




ORDER

New and material evidence having been received, the claim for 
entitlement to service connection for a right knee disorder 
is reopened, and the appeal is, to that extent, granted.

Service connection for a pulmonary disorder is denied.


REMAND

The veteran seeks service connection for right and left knee 
disorders.  During his November 2006 Board hearing, he denied 
having any knee disability prior to entering service in 
"1971" (apparently a reference to his initial period of 
service in 1972) (see transcript, page 3.).  

Service medical records for the veteran's initial period of 
active service, from May to June 1972, indicate that when he 
was examined for entry into service in May 1972, the veteran 
reported that he was in good health.  He did not indicate yes 
or no to having a trick knee.  When examined that day, a knee 
disorder was not noted and the veteran was found qualified 
for active service.  

On June 7th, the veteran was seen in the clinic with 
complaints of weakness in the knees that gave out and were 
sore, with prolonged standing and walking.  A history of 
trick knees was noted.  The veteran was referred to the 
orthopedic clinic and it was noted he claimed his knee pain 
existed prior to service with several episodes of effusion.  
Physical findings were unremarkable except for pain on 
patellar compression.  Upon orthopedic examination it was 
noted that at age 14, the veteran had basketball knee that 
would collapse.  The veteran had symptomatic chondromalacia 
patellae, worse on the right.  He had right effusions, about 
once a year that required arthrocentesis in 1969.  Physical 
examination showed patellofemoral crepitus, right only, and 
he was recommended for discharge.  

The June 1972 MEB report indicates that the veteran had 
chondromalacia patellae that existed prior to service.

Service medical records for the veteran's second period of 
active service, from July to September 1973, indicate that 
August 1973, he was seen for complaints of longstanding right 
knee problems, with a trick knee cap since age 12.  It was 
noted that his knee was aspirated four times in the past with 
red fluid removed from the joint.  He was on his first day of 
basic training and unable to run and keep up with the troops 
because of pain.  On examination, there was no effusion; 
ligaments were intact, but patellar suspension was lax with 
clinical subluxing of the right patellar.  There was marked 
tenderness over the lateral aspect of the patella articular 
surface.  X-rays were unremarkable.  The diagnosis was 
dislocating right patella that existed prior to service.

On an August 1973 report of medical history completed in 
conjunction with a MEB report, the veteran reported that he 
was treated at Rhode Island Hospital about 12 years earlier 
and was diagnosed with right patella recurrent dislocation by 
the U.S. Navy in May 1972.  The September 1973 MEB report 
includes a diagnosis of dislocating right patella that 
existed prior to service.

Post service, VA medical records include a diagnosis of 
bilateral osteoarthritis of the knees, noted in April 2004.  
The records indicate that in September 2005, the veteran 
reported a history of left knee pain since 1971.  A January 
2006 clinical record reveals a past medical history of 
arthroscopic surgery on both knees in the 1990s.  In March 
2006, the VA medical records reflect that the veteran 
underwent left knee arthroscopic surgery with lateral 
meniscectomy and a subsequent incision and drainage procedure 
for treatment of septic arthritis.  

However, the Board notes that a veteran is presumed in sound 
condition except for defects noted when examined and accepted 
for service.  Clear and unmistakable evidence that the 
disability existed prior to service and was not aggravated by 
service will rebut the presumption of soundness.  38 U.S.C.A. 
§ 1111 (West 2002); VAOPGCPREC 3-2003.  A pre-existing 
disease will be considered to have been aggravated by active 
service where there is an increase in disability during 
service, unless there is a specific finding that the increase 
in disability is due to the natural progression of the 
disease.  38 U.S.C.A. § 1153 (West 2002); 38 C.F.R. § 3.306 
(2006).

In VAOGCPREC 3-2003, the VA's General Counsel determined that 
the presumption of soundness is rebutted only where clear and 
unmistakable evidence shows that the condition existed prior 
to service and that it was not aggravated by service.  The 
General Counsel concluded that 38 U.S.C.A. § 1111 requires VA 
to bear the burden of showing the absence of aggravation in 
order to rebut the presumption of sound condition.  See also 
Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004) and Cotant 
v. Principi, 17 Vet. App. 116, 123-30 (2003).

In this case, the RO has not determined whether there is 
clear and unmistakable evidence that any currently diagnosed 
left or right knee disorder preexisted the appellant's entry 
into active military service in May 1972, or in July 1973, 
and was not aggravated by service.

Moreover, no VA examiner been asked to render an opinion as 
to whether any currently diagnosed knee disorder is related 
to either of the veteran's periods of military service.  
Thus, in the interest of due process and fairness, the Board 
believes VA examination is warranted to determine the 
etiology of any knee disorder found to be present.

Further, as noted, in his August 1973 report of medical 
history, the veteran said that he was hospitalized 
approximately 12 years earlier at Rhode Island Hospital.  
However, the medical records of that procedure are not 
associated with the claims file.  Nor are the VA records of 
the veteran's March 2006 left knee operative procedures in 
the claims file.  The Board believes all these records should 
be obtained.

The Board therefore concludes the case must be REMANDED to 
the RO for the following actions:

1.	After obtaining the requisite 
medical authorization from the 
veteran, the RO should request 
all pertinent medical records 
regarding the veteran's 
treatment at the Rhode Island 
Hospital in approximately 1961.

2.	The RO should obtain all medical 
records regarding the veteran's 
treatment at the VA medical 
center in Providence for the 
period from March 2006 to the 
present, including the operative 
reports for his left knee 
arthroscopic surgery and 
subsequent incision and drainage 
procedure in March 2006.

3.	Then, the veteran should be 
scheduled for a VA orthopedic or 
other appropriate examination, 
by an appropriate medical 
physician, to determine the 
etiology of any left or right 
knee disorder found to be 
present.  A complete history of 
the claimed disorders should be 
obtained from the veteran.  
Prior to the examination, the 
examiner should review the 
claims folder, including the 
appellant's service medical 
records for his period of active 
duty from May to June 1972 (and 
from July to September 1973), 
including the June 1972 and 
August 1973 service medical 
records.  All indicated tests 
and studies should be performed 
and all clinical findings 
reported in detail.  The 
examiner is requested to address 
the following matters:

a.	Does the appellant 
currently have a right or 
left knee disorder 
manifested by 
osteoarthritis other 
chronic knee disability (or 
disabilities)?

b.	If he has such a disability 
(or disabilities), does it 
represent a disease process 
or the residuals of an 
injury?

c.	Taking into consideration 
the evidence incorporated 
in the service medical 
records (including the June 
1972 and August 1973 
records), when was the 
disability (or 
disabilities) incurred?

d.	If any disability was 
incurred before May 1972 
(or before July 1973), was 
there a permanent increase 
in disability, beyond the 
natural progress of the 
disorder, during a period 
of military duty, namely 
from May to June 1972 (or 
from July to September 
1973)?

e.	If any diagnosed left or 
right knee disability was 
incurred after May 1972 (or 
after July 1973), the 
examiner is requested to 
provide an opinion 
concerning the etiology of 
any right or left knee 
disorder found to be 
present, to include whether 
it is at least as likely as 
not (i.e., to at least a 
50- 50 degree of 
probability) that any 
currently diagnosed left or 
right knee disorder was 
caused by military service 
(including the findings 
noted in the June 1972 and 
August 1973 medical 
records), or whether such 
an etiology or relationship 
is unlikely (i.e., less 
than a 50-50 probability).

f.	The examiner is 
particularly requested to 
address the opinion 
expressed in the June 1972 
Medical Evaluation Board 
report (to the effect that 
the veteran had 
chondromalacia patellae 
that existed prior to 
service) 

g.	A complete rationale should 
be provided for all 
opinions expressed.  The 
veteran's claims file 
should be made available to 
the examiner prior to 
examination and the 
examination report should 
indicate if the examiner 
reviewed the veteran's 
medical records.

NOTE: The term "at 
least as likely as 
not" does not mean 
merely within the 
realm of medical 
possibility, but 
rather that the weight 
of medical evidence 
both for and against a 
conclusion is so 
evenly divided that it 
is as medically sound 
to find in favor of 
causation as it is to 
find against it

4.  Thereafter, the RO should 
readjudicate the veteran's claims 
for service connection for left 
and right knee disorders.  If the 
benefits sought on appeal remain 
denied, the veteran and her 
representative should be provided 
with a supplemental statement of 
the case (SSOC).  The SSOC should 
contain notice of all relevant 
actions taken on the claim, to 
include a summary of the evidence 
and applicable law and regulations 
considered pertinent to the issues 
currently on appeal since the 
April 2006 SSOC.  An appropriate 
period of time should be allowed 
for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


______________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals







 Department of Veterans Affairs


